DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
3	Claim 8 is objected to because of the following informalities:  
In claim 8 line 6 the word “to” should be inserted between “connected” and “each”..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 the phrase “outlet is disposed out of an area of the electric component in a plan view of the vehicle” is considered to be indefinite.  The term “area” is relative the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, in claim 3 the term “area” from the phrase “tubular member is disposed within an area of the cowl panel” is considered to be indefinite.
Claim Rejections - 35 USC § 102
6	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaya US Patent Application Publication No. 2003/0017798.
Hanaya in figure 5  discloses a vehicle embodiment comprising:
(claim 1) a front compartment (see figure 1); a hood panel (18) covering the front compartment and comprising a recess (45 in figure 5 is integrally connected at 41 to upper surface 18 and a continuation of the upper surface 18) in an upper surface of the hood panel; a hood garnish (40) mounted at the recess; a drainage outlet (23a) disposed at a bottom of the recess and penetrating the hood panel (at 62 drain penetrates through panel 19); and a drainage channel (60) disposed below the hood panel (18) and comprising an inlet (connected to 23a) configured to receive drainage water from the recess (45).

In regard to claim 2, Hanaya discloses the vehicle further comprises an electric component (see electric drive motor described in paragraph #2) disposed inside the front compartment and below the drainage outlet, the drainage channel further comprises an outlet configured to discharge the drainage water (at 62), and the outlet is disposed out of an area of the electric component in a plan view of the vehicle (the outlet 62 as shown in figure 1 is near the very front of the hood away from any of the vehicle electrical components)


9	Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Overgaard US Patent Application Publication No. 2018/0251162 .
Overgaard discloses a vehicle hood comprising:

(claim 1) a front compartment;  a hood panel (16) covering the front compartment and comprising a recess (see hood 16  recess in figure 4) in an upper surface of the hood panel; a hood garnish (22) mounted at the recess; a drainage outlet (55) disposed at a bottom of the recess and penetrating the hood panel; and a drainage channel (see paragraph #30) disposed below the hood panel and comprising an inlet configured to receive drainage water from the recess (as seen in figure 4 and paragraph #29 wherein the body 28 has a water collection tray configured to receive drain water).

In regard to claim 2, Overgaard discloses an electric component (inherent that vehicle engine has electrical components such as battery starting motor, ECU, relays, electromagnetic injectors…)  disposed inside the front compartment and below the drainage outlet, the drainage channel further comprises an outlet configured to discharge the drainage water, and the outlet is disposed out of an area of the electric component in a plan view of the vehicle (the outlet 38 as shown in figure 1 is located away from any of the vehicle electrical components)


Claim Rejections - 35 USC § 103
10	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaya US patent Application Publication No. 2003/0017798 in view of Diehl DE 102017124570.
Hanaya meets the claim limitations as applied above.
The claimed invention is distinguishable from Hanaya by its recitation of the drain having a flexible hose conduit.
Diehl discloses a vehicle having a vehicle cover having a drip collection tray 100 having flexible hoses (50, see claims) connected at a bottom outlet of the tray from discharging the rain water away from the vehicle.  The Hanaya prior art does not disclose what material the tube 60 is manufactured from.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to  construct the drain pipe in Hanaya from a flexible hose as taught by Diehl to reduce the likelihood of damage and/or leaks caused by long term exposure to engine vibrations 

In regard to claim 9, both Hanaya and Diehl teach employing gravity to drain the rain water wherein a height of the outlet from a ground is lower than a height of the inlet from the ground. 



Allowable Subject Matter
13	Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koukai is cited for its air channel (10) fixed to the engine compartment  that cooperates with an opening 19 in a hood.   The other  prior art listed on the attached USPTO form 892 are cited for their draining structure on the cowl or hood.

 
15	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612